Citation Nr: 1641056	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  15-04 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an effective date earlier than February 28, 2011, for the award of special monthly pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1951 to December 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that in the Veteran's VA Form 9, Appeal to the Board, he specifically checked the box that indicated he did not want a Board hearing.  However, the record shows that a Board hearing was scheduled, and the Veteran was informed of the scheduled hearing.  The Veteran's daughter wrote to VA and informed it that the Veteran would not be able to attend the hearing.  The Veteran's representative properly noted that no hearing should have been scheduled because the Veteran specifically had stated he did not want a hearing.  The Board concludes there is no pending hearing request at this time.


FINDINGS OF FACT

1.  The Veteran first filed a claim for special monthly pension benefits on February 28, 2011.

2.  There was no informal claim, formal claim, or written intent to file a claim for entitlement to special monthly pension benefits prior to February 28, 2011.



CONCLUSION OF LAW

The criteria for an effective date earlier than February 28, 2011, for the grant of special monthly pension benefits have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In a claim for an earlier effective date, where a claim has been substantiated (here, special monthly pension benefits), the filing of a Notice of Disagreement with the RO's decision regarding the effective date assigned is considered a "downstream" issue and does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Dunlap v. Nicholson, 21 Vet. App. 122, 119 (2007).  Pursuant to Goodwin, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case if the disagreement is not resolved, which the RO accomplished in January 2015.

As to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  In this case, whether an earlier effective date is warranted is based upon the evidence that was in the claims file at the time the Veteran submitted his claim for entitlement to special monthly pension benefits.  


II.  Earlier Effective Date

The Board notes that there appears to be a misunderstanding by the Veteran regarding the effective date assigned for special monthly pension benefits.  For example, in the January 2012 rating decision on appeal, the RO granted special monthly pension benefits, effective February 28, 2011.  In the Veteran's notice of disagreement, he wrote, "I hereby submit an appeal to have my Aid and Attendance corrected to reflect a retroactive date of February 28, 2011[,] when I originally filed."  Thus, it appears that the Veteran did not understand that he had, in fact, been awarded special monthly pension benefits as of February 28, 2011.  Regardless, because the Veteran had filed claims for VA benefits as far back as 1954, the Board will address whether an effective date earlier than February 28, 2011, would be warranted for the grant of special monthly pension benefits.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2015).  Unless specifically provided otherwise, the effective date of an award based on a claim for pension shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. 3.400.

A claim by a veteran for compensation may be considered to be a claim for pension; and a claim for pension may be considered to be a claim for compensation.  38 C.F.R. § 3.151(a) (2015).  Under 38 C.F.R. § 3.155(a) (2015), the claimant or a representative of the claimant can file an informal claim by communicating an intent to apply for one or more VA benefits.  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against an effective date earlier than February 28, 2011, for the grant of special monthly pension benefits.  Initially, the Board notes that special monthly pension benefits are a form of pension benefits.  Thus, the law regarding claims for pension benefits applies to special monthly pension.  The law states that the effective date for a claim for pension cannot be earlier than the date that the application was received.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  On February 28, 2011, the Veteran submitted a VA Form 21-526, "Veteran's Application for Compensation and/or Pension."  In the application, he specifically indicated that he was seeking compensation only.  See item #1.  There, he was asked, "For what benefit are you applying?"  He checked "compensation" versus "pension" and versus "both compensation and pension."  He also completed the portion of the application that addresses compensation benefits only.  However, the RO recognized that the Veteran may want to seek pension benefits and sent him a letter in March 2011.  In it, the RO wrote, "Is it your intent to file for non-service connected benefits?  If so[,] please complete the entire VA Form 21-526, Part D: Pension."  The Veteran then completed that portion and submitted it to VA in April 2011.  The RO granted special monthly pension benefits as of the date the Veteran submitted the VA Form 21-526 on February 28, 2011.  This is the earliest date that special monthly pension benefits can be granted, as this was the date that the application was received.

The Board notes that the Veteran had submitted prior applications for VA benefits in June 1954 and May 1955.  As noted above, a claim for compensation may be considered to be a claim for pension and a claim for pension may be considered a claim for compensation.  38 C.F.R. § 3.151(a).  The Board concludes that the June 1954 and 1955 applications were claims for compensation benefits only.  For example, in the 1954 application, which was submitted on VA Form 8-526, "Veteran's Application for Compensation or Pension," the Veteran crossed out the portion of the application that would indicate that he was seeking pension benefits.  See item #s 37-50.  In the Remarks section, the Veteran wrote, "This claim is for compensation."  Thus, the Veteran made it clear that he was seeking compensation benefits only.  In the May 1955 application, the Veteran completed the portion that would indicate he was seeking compensation benefits, see item #s 22-23  and did not complete the portion of the application that would indicate that he was seeking pension benefits, see item #s 37-50.  This time, he did not cross out the pension section, nor did he specifically write that he was seeking compensation benefits only; however, it is reasonable to conclude that the Veteran was again seeking compensation benefits only at that time based on the portion of the application he completed, which indicated that the disability for which he was seeking benefits had its onset during service.  For these reasons, the Board concludes there was no informal claim, formal claim, or written intent to file a claim for entitlement to special monthly pension benefits prior to February 28, 2011.

As stated above, the first time the Veteran submitted a claim for VA benefits was on February 28, 2011.  The RO generously construed that as a claim for pension benefits.  The Board concludes that the RO was correct in assigning the effective date of February 28, 2011, as that is the earliest date the Veteran filed a claim for nonservice-connected special monthly pension benefits.  The preponderance of the evidence is against the grant of an effective date earlier than February 28, 2011, for the grant of special monthly pension benefits, and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than February 28, 2011, for the grant of special monthly pension benefits is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


